DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.

NEW REJECTIONS: NECESSITATED BY AMENDMENT

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (US 20110217561 A1) in view of Sumitomo Seika (JP 2009-6508 A). 

Re claim 1, Fujimura teaches coating fluid for forming a gas barrier layer, the coating fluid comprising; a liquid medium containing water; and a resin having at least one type of functional group selected from the group consisting of a hydroxy group, a carboxy group (see Fujimura teaches coating liquids of polycarboxylic acid polymer[148]  and acrylic [126], and water [151],  [0010] containing polyacrylic acid achieve excellent transparency and gas barrier properties. [0011] A coating liquid according to the present invention comprises ultrafine inorganic compound particles, a resin, a sodium polycarboxylate and water. [0012] The coating liquid is preferably obtained by mixing water, ultrafine inorganic compound particles, an aqueous resin dispersion and a sodium polycarboxylate.  (see published claims 1-2). [0040] 
 	
Re claim 7, Fujimura teaches a laminate comprising: a substrate; and the coating film according to claim 6 formed on the substrate.  See [205, 209].

Further re claim 1, Fujimura teaches [0205] The gas barrier laminates are produced as described above. [0206] polyvinyl alcohol (PVA), polycarboxylic acid polymer, but not a microparticulate resin consisting of polyvinyl alcohol and polyacrylic resin as claimed with the average particle size of 100 nm to 600 nm as claimed.

Further re claim 1, Fujimura doesn’t teach an average particle size of the resin is 100 to 600 nm.  

Sumitomo Seika discloses a resin is within overlapping ranges as Sumitomo Seika teaches a laminated film in which a coating of an ethylene/vinyl alcohol-based copolymer aqueous dispersion containing particles having an average particle size of 0.01-0.2 μm is formed on a substrate film having an inorganic deposition layer, and Sumitomo Seika (page 5) also teaches , EVOH particles crystallize without aggregation in the process, and the average particle size is 0.01 to 0.2 μm, that the average particle size of the particles contained in the ethylene/vinyl alcohol based copolymer aqueous dispersion is preferably 0.01-0.2 μm, and if the average particle size exceeds 0.2 μm, an EVOH-laminated film can be obtained, but the transparency and gas barrier properties of the coated film may be deteriorated, which may be undesirable. In addition, Sumitomo Seika (examples) discloses ethylene/vinyl alcohol based copolymer aqueous dispersions having an average particle size of 0.11 μm and 0.17 μm. 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

Both Fujimura and Sumitomo Seika belong to the same technical field of a coating solution containing a vinyl alcohol-based polymer for forming a gas barrier layer, and address the common problem of achieving excellent gas barrier properties. Thus, in the coating agent disclosed Fujimura, a person skilled in the art would have been appraised at the time of the effective filing date and by selecting from the overlapping portion 100 to 600 nm of the range 0.01 to 0.2 microns taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05, selection of an average particle size of the water-dispersible polymer to be around that specified in Sumitomo Seika effects transparency and gas barrier properties.


Re claims 5-6, Fujimura teaches in [92] gas barrier laminates (per claim 6), in [0127] The polycarboxylic acid polymers used in the invention usually have a number average molecular weight in the range of 2,000 to 10,000,000 (overlaps Applicant’s range of 200,000 to 5,000,000 per claim 5); and (Preparation Example b-1) 80 g of polyacrylic acid (per claim 5) having a number average molecular weight of 200,000 (Aron A-10H manufactured by Toagosei Co., Ltd .: 25 wt% aqueous solution) is dissolved in 117.7 g of distilled water, and 2.3 g of zinc oxide (manufactured by Wako Pure Chemical Industries) is added. After neutralizing 20 mol% of the carboxyl groups of the polyacrylic acid, distilled water was added to adjust the solid content concentration to 10 wt% to obtain a coating liquid (b-1).  

Re claim 8, Fujimura teaches a molded article [0099-100] The substrates are not particularly limited. Examples include bottles, cups, and thus would be attached to make the laminate. See [92, 102].

 

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (US 20110217561 A1) in view of Sumitomo Seika (JP 2009-6508 A), as applied to claim 1 above, and further in view of Toray Industries, Inc. (JP 09-324061 A). 

The combination rejection is relied upon for all that it teaches as set forth above.
Re claim 3, Fujimura doesn’t teach an average polymerization degree of the polyvinyl alcohol is 800 to 3,000.

Toray Industries, Inc. discloses a coating agent obtained by mixing solution A and solution B, wherein solution A is obtained by dispersing an inorganic layered compound in a mixed solvent, and solution B is obtained by dispersing a polyvinyl alcohol, which is a water-soluble or water dispersible polymer and has a degree of polymerization of 1700, in a water/IPA mixed solvent.  Toray Industries disclosed a copolymerized polyvinyl alcohol having a vinyl alcohol unit content of 60 mol% or more. The polymerization degree of the polyvinyl alcohol-based polymer or its derivative is preferably 100 to 5000, and more preferably 1200 to 2500 (overlapping Applicant’s range of 800 to 3000).  Defining the surface roughness parameter Rt / Ra of the coating film surface improves the abrasion resistance of the process when laminating an unstretched propylene film or the like with an adhesive interposed between them and improves the gas barrier property.  See page 3.  See International Search Report.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

All references belong to the same technical field of a coating solution containing a vinyl alcohol-based polymer for forming a gas barrier layer, and address the common problem of achieving excellent gas barrier properties. Thus, in the coating agent disclosed Fujimura, a person skilled in the art would have been appraised at the time of the effective filing date and by selecting from the overlapping portion 800 to 3000 of the range 100 to 5000 taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05, selection of the PVA as claimed results in improving abrasion resistance also.


RESPONSE TO ARGUMENTS
Applicants arguments of 06/07/22 are acknowledged but not convincing. 
Applicant has amended the claims to require microparticulate resin consisting of PVA and PA. Applicant argues that given that Fujimura requires the use of polyester, the prior art cannot meet the newly added “consisting of” language.
However, while Fujimura does disclose polyester, the polyester is in coating liquid (a) which forms layer A while the polycarboxylic acid necessary to meet the present claims is in coating liquid (b) which forms layer B [21, 60, 92, 120]. Coating liquid (b) which is pointed to in order to meet the present claims does not require polyester or any other additional polymers than the claimed polyacrylic acid and polyvinyl alcohol [120, 124, 126, 144, 206]. Therefore, Fujimura does meet the claimed “consisting of” language.
          				 Conclusion
Reference of interest but not relied upon: JP 2013208901 (Hoshi et al.)  teaches on pages 5- 6, a similar PVA of overlapping polymerization degree of 300 to 2000 – see complete paragraphs 7-8, for water soluble polymer B and further having polyacrylic acid (PA)– see paragraph 6 that is dispersed – see paragraph 5, having benefits of penetrating between unit crystal layers of adjacent layer Hoshi teaches the additives are optional so long as the gas barrier laminate and strength are not impaired in paragraph 6.  See also page 7, Hoshi lists polyacrylic acid among other polymers and teaches cost is a concern with inexpensive commercial materials, suppressing the decrease in laminate strength, and not deteriorating the gas barrier laminate in the third complete paragraph.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787

/TAMRA L. DICUS/Primary Examiner, Art Unit 1787